Citation Nr: 9914846	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  95-40 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  

2.  Entitlement to an increased evaluation for pes planus, 
currently evaluated as 10 percent disabling. 

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for traumatic arthritis 
of multiple joints.

4.  Whether new and material evidence has been presented to 
reopen a claim for residuals of frozen feet.  

5.  Entitlement to an increased evaluation for 
atherosclerotic heart disease, currently evaluated as 30 
percent disabling.







REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty from August 1942 
to September 1945.  

These claims come before the Board of Veterans' Appeals 
(Board) from two separate rating decisions of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Pursuant to a May 1995 rating action, 
service connection was denied for ischemic heart disease.  

Pursuant to an October 1995 rating decision, the RO denied 
the veteran's claims for an evaluation in excess of 50 
percent disabling for PTSD and an evaluation in excess of 10 
percent disabling for pes planus.  By that same rating 
action, it was also determined that new and material evidence 
had not been submitted to reopen previously denied and final 
claims for service connection for arthritis and for residuals 
of frozen feet.

Pursuant to a February 1997 rating action, service connection 
was granted for ischemic heart disease and an evaluation of 
30 percent disabling was assigned.  By that same rating 
action, an increased evaluation of 70 percent disabling was 
granted for PTSD, and the veteran has indicated his continued 
disagreement with this evaluation.  

The issue of entitlement to an evaluation in excess of 30 
percent disabling for atherosclerotic heart disease is the 
subject of a remand which immediately follows this decision.  

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1)(1998).  The Court of Veterans Appeals (Court) 
has held that the Board does not have jurisdiction to assign 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
However, in July 1996, the Court held that § 3.321(b)(1) does 
not preclude the Board from concluding, on its own, that a 
claim does not meet the criteria for submission pursuant to 
the regulation.  Bagwell v. Brown, 9 Vet.App. 337 (1996).  
The Court has also held that the Board must only address 
referral under § 3.321(b)(1) when exceptional or unusual 
circumstances are present.  Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).  Having reviewed the record with 
these holdings in mind, the Board finds no basis for action 
on the question of assignment of an extraschedular rating.

The record indicates that in several statements on appeal, 
the veteran has referred to his problems with a sleep 
disorder, for which he underwent a polysomnogram which 
resulted in a diagnosis of sleep apnea.  He has also referred 
to problems with a "nerve disorder" for which he had also 
undergone neurological testing, and the record includes 
findings of cervical stenosis and evidence of other 
neurological pathology.  The Board has construed these 
contentions as informal claims for service connection for 
sleep apnea and for a neurological disorder, and as such, 
they are referred to the RO for appropriate adjudicatory 
action.  




FINDINGS OF FACT

1.  The available evidence does not show that PTSD is 
currently manifested by gross impairment of thought process, 
disorientation, persistent delusions or hallucinations, 
memory impairment to the point where the veteran cannot 
recall his own name, occupation, or the names of his 
relatives, or an inability to perform the activities of daily 
living such as maintaining his own personal hygiene.  

2.  Pes planus is currently manifested by tenderness in the 
medial longitudinal arches of the feet, with no evidence of 
severe foot impairment as shown by characteristic callosities 
or marked deformity.   

3.  Pursuant to a May 1987 decision, the RO denied service 
connection for traumatic arthritis of the neck, back, legs, 
arms, neck, and shoulder.  Thereafter, an appeal was not 
initiated on the veteran's behalf within one year of the 
notification of the adverse decision, and the May 1987 rating 
action became final.

4.  The additional documentation submitted since the May 1997 
rating action merely reiterates evidence which was of record 
and considered by the RO in its earlier decision; therefore, 
this additional does not bear directly and substantially upon 
the specific matter of entitlement to service connection for 
traumatic arthritis, claimed as due to POW experiences; nor 
is this additional evidence so significant that it must be 
considered in order to fairly decide the merits of the claim.  

5.  Pursuant to a December 1987 decision, the Board denied 
service connection for residuals of frozen feet by finding 
that the veteran had not presented any objective 
documentation showing that residuals of frozen feet were 
either currently manifested or that such residuals had been 
manifested in the past.  

6.  There has been no additional evidence submitted since the 
December 1987 Board decision which indicates that residuals 
of frozen feet are currently manifested or that such 
residuals have been manifested at any time since the 
veteran's discharge from active service.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 70 
percent disabling have not been met for PTSD.  38 U.S.C.A. 
§§ 1154, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).  

2.  The schedular criteria for an evaluation in excess of 10 
percent disabling have not been met for pes planus.  
38 U.S.C.A. §§ 1154, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5276 (1998).  

3. The additional documentation submitted since the RO's May 
1987 rating action does not constitute new and material 
evidence which is sufficient to reopen a claim for service 
connection for traumatic arthritis, and the claim is not 
reopened.  38 U.S.C.A. §§ 1154, 5107, 5108, 7105 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.104(a), 3.156 (a) (1998).  

4  The additional documentation submitted since Board's 
December 1987 decision does not constitute new and material 
evidence which is sufficient to reopen a claim for service 
connection for residuals of frozen feet, and the claim is not 
reopened.  38 U.S.C.A. §§ 1154, 5107, 5108, 7105 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.104(a), 3.156 (a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A September 1945 Separation Qualification Record shows that 
the veteran's primary military occupation was as automatic 
rifleman, and that he was a member of a combat team duty.  It 
was noted that he spent 25 months in combat in the Aleutian 
Islands and the South Western Pacific Theater.  An Enlisted 
Record and Report of Separation shows that the veteran also 
participated in campaigns in the Ardennes and the Rhineland.  
His decorations include the Asian-Pacific Theater of 
Operations Medal and the East Africa-Middle East Theater of 
Operations Medal.  

In addition, the National Personnel Records Center (NPRC) has 
verified that the veteran was a prisoner of war from December 
16, 1944 to April 2, 1945.  The veteran has indicated that he 
was imprisoned by the Germans at Stalag 9B and Bad-Orb prison 
camps.  


Increased Evaluations

Initially, the Board finds that the veteran's claims 
increased evaluations are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  The Board notes that claims for 
increased evaluations are generally considered to be well 
grounded, where the disorder was previously service-connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records which have 
not already been associated with the claims folder.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

1.  PTSD

The veteran contends that he is entitled to an evaluation in 
excess of 70 percent disabling for PTSD.  Specifically, it is 
his belief that he is entitled to a 100 percent evaluation 
for his nerves.  


Medical Evidence

The report of a post-service VA examination, conducted in 
1946, shows that the veteran complained that nervousness had 
persisted since he was a prisoner of war in Germany in 1944.  

The report of a special neuropsychiatric examination, 
conducted in April 1951, shows a diagnosis of anxiety 
reaction, mild.  The veteran complained that he could not 
sleep well and he was restless, easily excited, nervous, 
tense, and he tired out easily.  

Pursuant to an April 1951 rating action, service connection 
was granted for anxiety reaction.  

The report of a special VA neuropsychiatric examination, 
conducted in March 1956, shows a diagnosis of anxiety 
reaction.  

The record includes statements from a number of the veteran's 
associates in the ministry, including fellow pastors and a 
former parishioner, to the effect that in his various 
pastoral positions he had experienced significant stress and 
had difficulty dealing with the pressures of his job, which 
resulted in a deterioration his mental health and had a 
negative impact on his job performance.  

In December 1981, the veteran was afforded a VA psychiatric 
examination for compensation and pension purposes.  The 
examiner gave an impression of chronic anxiety neurosis with 
mild depression.  It was the examiner's opinion that the 
anxiety neurosis had significantly interfered with his 
functioning vocationally and he was not able to handle the 
responsibilities of his job as a minister.  

The report of a September 1983 VA psychiatric examination 
shows an Axis I impression of generalized anxiety disorder, 
chronic, and PTSD, delayed.  It was noted that currently the 
veteran was felt to represent a combined psychiatric syndrome 
representing generalized anxiety and PTSD of a delayed 
nature, both moderate to severe.  

The report of a July 1984 VA psychiatric examination, 
conducted for POW protocol purposes, shows Axis I diagnoses 
of PTSD and degenerative dementia, pre-senile onset, probably 
secondary to arteriosclerotic cardiovascular disease.  The 
report of a 1986 VA examination, conducted by a private 
physician, shows a diagnostic impression of anxiety disorder 
with compulsive personality traits.  

The report of a March 1988 VA mental health examination shows 
that the veteran described his World War II experiences in 
detail.  While serving in world War II, he initially served 
overseas fighting the Japanese in the Aleutian Islands for 
approximately 19 months, where he had minor shrapnel wounds.  
After being sent back to the U.S., he was outfitted and 
shipped over to Europe for combat against the Germans.  
During the Battle of the Bulge, his unit was forced to 
surrender to the Germans, at which time several Americans 
were captured and killed.  According to the veteran, they 
marched for 2 days in the snow without food and no place to 
sleep except out in the open in the cold weather.  While 
imprisoned, the veteran's weight declined from 184 to 120 
pounds, and he remembered being quite frightened and that 
conditions were difficult, as they had no heat and the foot 
consisted of grass soup with dark rye bread.  They were 
liberated in May 1945 and were ultimately returned to the 
United States.  

The examiner noted that the veteran complained of nightmares, 
including repetitive dreams about combat, being bombed, and 
being a prisoner of war.  He also described periods of 
anxiety and fear.  On mental status examination, affect 
showed a mixture of mild depression and anxiety, particularly 
when discussing events relating to World War II or combat or 
being a prisoner of war.  The examiner provided diagnoses of 
chronic anxiety disorder, gradually worsening, related to 
combat and being a prisoner of war and declining health 
problems.  It was also noted that the veteran had some PTSD 
symptoms related to combat and being a prisoner of war.  

The report of a June 1991 VA psychiatric examination shows 
that the veteran complained of problems with his nerves 
including nightmares and that he could not sleep without 
medication.  It was noted that the veteran had a higher level 
of anxiety and numerous physical complaints, and his rigid 
compulsive personality continued to play a part in his self-
absorption.  The examiner also stated that the veteran seemed 
to react to stress with increased anxiety.  On mental status 
examination, he exhibited overall dysphoria with a sadness 
about his affect, but he could smile and was animated at 
times.  Some problems with cognitive functions, especially 
spotty memory and difficulty with attention span and 
concentration were noted to a moderate degree.  The examiner 
provided the following diagnostic impression:  anxiety 
disorder, generalized with compulsive personality traits; 
history of coronary bypass surgery; osteoarthritis; chronic 
low back syndrome; foot pain (post-frostbite), World War II.  

In June 1994, the veteran underwent a VA PTSD examination.  
He described his experiences during World War II and 
indicated that since returning to the United States, he had 
experienced problems with anxiety, nightmares, flashbacks, 
and depression which disabled him on and off throughout the 
years.  He indicated that he sometimes had anxiety attacks 
and he worried unusually about minor things.  In addition, he 
also noted that the gets very depressed and at times has 
suicidal ideations when thinking about his World War II 
experiences.  

On mental status examination, he was somewhat jittery.  His 
speech was normal and affect was anxious.  Mood was 
depressed.  There was no evidence of delusions or 
hallucinations and he denied any suicidal or homicidal 
thoughts.  There was some preoccupation with minor problems 
and also to what happened to him in World War II.  He was 
alert and oriented times 3 and there was no evidence of 
memory deficits.  

In the examiner's opinion, the veteran was definitely 
socially and occupationally disabled due to nightmares, 
flashbacks, and post-traumatic stress syndrome.  The examiner 
provided the following differential diagnoses:  Axis I, PTSD, 
severe; Axis II, none; Axis III, history of cardiac bypass, 
history of high cholesterol; Axis IV, catastrophic due to war 
experiences; and Axis V, a GAF of 55-60.  

In June 1995, the veteran was afforded a VA PTSD examination.  
He complained of sleep disturbance, severe nightmares, daily 
flashbacks with intense memories of combat experiences, and 
other intrusive memories.  He also reported experiencing 
startle response, difficulty reading and understanding, and 
reacting to minor conflicts in a verbally inappropriate 
manner.  He reported feeling tense and depressed, that he was 
unable to organize his thoughts, and that he had forgotten 
how to do tasks such as changing the oil in his car or 
repairing electrical appliances.  On occasion, he had 
thoughts of suicide and on two occasions in years past he 
went as far as getting out his medication and putting it by 
his bedside table with the plan of taking an overdose.  

The veteran stated that he was close to his wife of many 
years, and that she had made many adjustments to allow for 
his illness.  He reported that he visits neighbors 
occasionally in the yard and occasionally visits relatives.  
He volunteered about one hour a week with the Chaplain 
Service at the hospital.  

He reported that for many years he had heard the sound of 
someone screaming, and he avoids crowds.  He indicated that 
he does not go hunting and does not go in the area where 
other people are hunting because of the intense memories of 
combat triggered by the sounds of gunfire.  He also reported 
avoiding war movies on t.v., and that he is distressed and 
has intrusive memories if he smells blood or sees an 
accident.  According to the veteran, he could never hold a 
job for any length of time because of his intolerance for 
stress, and he last worked in 1980 at the age of 60 before 
having a myocardial infarction.  It was noted that he 
attended group therapy and received Xanax and Zoloft.  

On mental status examination, he was alert and oriented.  
Affect was blunted, and he had some difficulty with 
understanding instructions, changing tasks, and dealing with 
abstract thoughts.  He was able to recall none of three items 
at five minutes even with multiple choice.  He was able to 
name the last three presidents, and digit span was four 
forward and three reverse.  He was able to abstract simple 
similarities once he was coached at some length about 
understanding the task.  Fund of knowledge appeared to be 
adequate.  He reported transient auditory hallucinations and 
visual illusions, and no delusions could be elicited.  He 
also reported intermittent thoughts of suicide with no recent 
intent.  

The examiner commented that the veteran presented an example 
of the recurring problem of evaluating disability due to 
psychiatric illness in an elderly man whose functioning had 
been further limited by illness, organic mental deficits, and 
advancing age with a long gap since his last attempt at 
employment.  It seemed unlikely to the examiner that the 
veteran did indeed experience marked impairment in his 
occupational functioning throughout his career as he had 
described.  In the examiner's view, it was likely that these 
problems basically led to frequent changes of position and 
staying in an entry level position throughout his career.  
The examiner further noted that it was probably that this 
situation led to failure to be rehabilitated following a 
myocardial infarction which would have been unlikely to end 
the career of a well-adjusted man engaged in a sedentary 
occupation.  

The following diagnoses were provided:  Axis I, PTSD (it was 
felt that the additional diagnosis of anxiety disorder was 
redundant), and dementia, mild, secondary to atherosclerotic 
cerebrovascular disease; Axis II, none; Axis III, not 
evaluated at this time; Axis IV, catastrophic, with 
internment as a POW following combat; and Axis V, a GAF of 45 
with serious symptoms and serious impairment of occupational 
functioning as well as moderate impairment in social 
functioning due to irritability, distraction by intrusive 
thoughts, intolerance for stress, and decreased cognitive 
functioning.  The examiner indicated that the veteran did not 
appear to be employable.  

Outpatient notes, dated in 1995, show that the veteran 
received mental health treatment from VA.  A July 1995 
treatment note indicates that he attended POW group therapy, 
and he appeared upbeat and cheerful and discussed an upcoming 
VA celebration in honor of the anniversary of World War II.  
His condition was described as stable.  

A November 1995 VA mental health clinic progress note 
indicates that the veteran gave a history of being exposed to 
intimidation, beatings, and physical torture, and constant 
bombardment of the railroad cares during his period of 
captivity as a POW.   The veteran recalled prolonged periods 
of anxiety, helplessness, depression, nightmares, and 
confusion during his period of captivity.  He reported being 
engaged in frequent forced marches which were also attacked, 
and that he developed frostbite as a result.  He also 
recalled developing multiple physical problems for which he 
did not receive any attention.  

According to the veteran, after returning from the service he 
did not work until one year after separation and held 
approximately 21 different jobs over a 29 year period.  He 
felt he could never adjust to civilian life, and with regard 
to his work in the ministry, he could never seem to adjust to 
his pastoral assignments and would constantly seek another 
post as he would get easily irritated and frustrated.  In 
addition, the veteran resented the fact that he was denied 
better opportunities because he failed several tests and the 
interview processes because of his nervous condition.  
Furthermore, the veteran never received any form of 
psychiatric intervention until 20 years after his discharge.  
He indicated that he felt cheated out of his life and this 
experience had been quite demoralizing and disabling for him 
and head affected his family a great deal.  

On mental status examination, it was noted that he was status 
post a coronary artery bypass graft and cerebrovascular 
accident.  Current psychiatric symptoms included complaints 
of sleep disturbance with resultant fatigue and irritability 
during the day.  The veteran also described frequent 
nightmares, thrashing in his sleep, waking up with pain and 
confusion, night sweats, and jerking of the legs.  He also 
reported that had been found frequently screaming violently.  
Dreams involved boxcars and bombings and he was always 
helpless.  He reported frequent crying spells and had voiced 
a death wish.  In addition, the veteran indicated that he had 
feelings of guilt over his buddies who never made it.  No 
thought or speech disorder was appreciated, and no psychotic 
symptoms were noted.  The examiner indicated that the veteran 
had apparently performed fairly well in the Mini-Mental 
Status examination, and no signs of dementia were noted 
during the examination.  

The following diagnoses were provided:  Axis I, PTSD, 
chronic, severe, with resultant depression which is chronic 
and unrelenting; Axis II, deferred at this point; and with 
regard to Axis III, it was noted that he suffers from a sleep 
apnea which had recently been diagnosed.  The report 
indicates that this sleep apnea could be secondary to severe 
malnutrition sustained while being a POW.  

In a November 1995 statement, the veteran's wife indicated 
that she had been married to the veteran since May 18, 1945, 
less than two months after his liberation from the German 
prison camp, and little did she know or dream of the things 
she and her children would encounter in dealing with the days 
her husband spent as a German prisoner of war.  She described 
nights when her husband would awake fighting, crying, 
screaming, and having loud nightmares.  She stated that their 
two daughters had been affected in many ways by the veteran's 
problems.  She also indicated that he had always had a 
problem with making decisions and with fear, and he had 
changed jobs because of stress and the family would move 
every 2-4 years.  The veteran's wife reported that the pain 
and agony had been there all these years, although he had 
tried to go on with his life and do the best he could.  It 
was her belief that the veteran should have been receiving a 
higher percentage all these years.  

In August 1996, the veteran was afforded another VA PTSD 
examination.  The report shows that the veteran complained of 
a recent increase in depression.  He indicated that he had 
continued to work as a volunteer in the Chaplain's Department 
on an irregular basis, and he only sees patients in this 
capacity if he happens to be in the hospital for a doctor's 
appointment when a former POW happens to be hospitalized.  

On a recent visit, the veteran had seen a man from his same 
unit who had recently shot himself in the mouth, destroying 
teeth and an eye.  According to the examination report, the 
veteran became so distressed on seeing this and talking with 
this man that he became suicidal himself and almost took an 
overdose of Xanax.  The veteran described himself as quite 
irritable with his wife and he complained of nightmares 
almost every night.  He also reported that three or four 
times a week he awakens sweating, crying out, or fighting, 
and his wife will shake him if this happens.  During the 
daytime, he tends to brood about his wartime experiences and 
the disappointing course of his career.  In addition, the 
recent opening of duck season brought on strong memories of 
his combat experiences and increased anxiety, as he jumps on 
hearing any sudden noise.  He also reported have experiences 
in which he sees a tractor in the field at a distance and 
momentarily feels it is a tank.  He is reminded of his 
experiences and becomes depressed and anxious on seeing or 
hearing anything on the news which reminds him of war.  He 
indicated that his social life is limited to going to church 
on Sunday morning, and he said that he had told his wife that 
he feels there must be something wrong with both of them 
because no one comes around.  He was anxious in crowds and 
feels too uncomfortable to attend additional services or the 
men's organization at his church.  The veteran also reported 
that he had again become restless and felt as if he would 
like to move.  

The veteran also told the examiner that his diet was not as 
good as it should be because whenever he sees greens it 
reminds him of the watery soup made from beet tops which was 
served and which initially made him sick as a POW.  He cannot 
bring himself to eat greens, and he reported recurring guilt 
associated with being captured.  

In his retirement, the veteran had occasionally worked 
filling in for vacationing ministers, but he will not do it 
again as he just can't get it together, and he is about to 
give up his volunteer work because of his recent distressing 
experience with the other POW.  With regard to past history, 
the veteran indicated that he had difficulties of feeling 
overwhelmed by any problem in the church and as a result, he 
was never assigned to large churches and often did not have a 
church which paid a living wage.  At the time of his heart 
attack, he had just decided that he had done as much as he 
could do in the ministry and he was going to have to resign 
and go back to factory work to avoid being humiliated by his 
failures.  

Mental status examination revealed a somewhat distracted, 
neatly groomed, depressed appearing elderly male who was 
unsteady on his feet.  He was fully oriented and was able to 
name the last three presidents.  He was unable to 
successfully do serial threes or serial sevens, and he seemed 
to have difficulty understanding the task when asked to 
compare similarities.  He did recall two of three items at 
five minutes and recalled a third item with a clue.  Digit 
span was only five forward and three reversed.  There was no 
evidence of delusions or hallucinations.  He reported that in 
the past, he had frequently felt that someone was against 
him, and he also reported that when angry he frequently has 
homicidal feelings but does not act on these.  The veteran 
also described frequent thoughts of suicide and that he had 
been on the verge of acting on his impulses a few weeks 
before.  

The examiner provided the following assessment:  Axis I, 1. 
PTSD, 2. vascular dementia, mild; Axis II, no diagnosis; Axis 
III, cerebrovascular and cardiovascular disease by history; 
Axis IV, extreme with POW status; and Axis V, a GAF of 40 
with major impairments in the area of work, family, 
relationships, judgment, and mood, coupled with some 
cognitive impairment.  


Analysis

The veteran has claimed that a total, or 100 percent 
disability evaluation is warranted for his service-connected 
PTSD which is currently evaluated as 70 percent disabling.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126 (1998).

The Board notes that the schedular criteria for evaluation of 
mental disorders were changed effective November 7, 1996.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so. Marcoux v. Brown, 9 Vet.App. 289 (1996); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991). The record indicates that 
the RO has evaluated the veteran's claim under both the old 
and the new rating criteria.  See Rating Decision dated 
October 1995 (prior regulations), and Supplemental Statement 
of the Case dated February 1997 (new regulations). Therefore, 
the Board has also considered both the old and the new rating 
criteria in rendering a decision with regard to this claim.  

The criteria for evaluation of mental disorders are set forth 
in the Schedule
in 38 C.F.R. § 4.130 (1998), and PTSD is specifically 
addressed by Diagnostic Code 9411.  Under the recently 
revised rating criteria pertaining to mental disorders, 
Diagnostic Code 9411 provides that an evaluation of 70 
percent disabling is appropriate where there is objective 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent disability evaluation is warranted where there 
is objective evidence of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Under the previously effective rating criteria, the next 
highest, or 100 percent evaluation under Diagnostic Code 9411 
requires  that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior. The individual must be demonstrably unable to 
obtain or retain employment. 38 C.F.R. Part 4, Code 9411 
(1996).

Having reviewed the evidence, the Board has concluded that 
the objective evidence does not support the assignment of an 
evaluation in excess of 70 percent disabling for the 
veteran's service-connected PTSD under either the new or the 
old rating criteria.  Specifically, a higher, or 100 percent 
evaluation under the new criteria requires evidence of 
psychiatric symptomatology productive of total social and 
occupational impairment, to include gross impairment in 
thought processes, grossly inappropriate behavior; persistent 
danger of hurting self or others; an inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, own occupation, or 
own name.  

In reviewing the reports of the veteran's three most recent 
VA examinations, conducted in 1994, 1995, and 1996, there is 
no evidence of gross impairment in thought processes or 
disorientation to time or place.  At the time of the most 
recent VA examinations, the veteran was neatly groomed, and 
there is no evidence showing that he is unable to maintain 
personal hygiene or otherwise perform activities of daily 
living.  In addition, the recent examination reports show 
that he exhibited no evidence of delusions or hallucinations 
and he was fully oriented.  

Although a degree of memory impairment is present, the 
examination reports show that he has often provided detailed 
reports of his military, family, social, and occupational 
history, and the time of the most recent VA examination, he 
was able to name the last three Presidents and two of three 
items at five minutes.  Thus, there is no evidence of memory 
loss to such a degree that he cannot remember his own name, 
occupation, or the names of his family members, as is 
required for a 100 percent evaluation under Diagnostic Code 
9411.  Furthermore, while the recent examination reports 
indicate that the veteran has entertained thoughts of suicide 
and that he often has homicidal feelings when angry, there is 
no evidence which would suggest a persistent danger of 
hurting himself or others and there is no documentation of 
grossly inappropriate behavior or persistent delusions or 
hallucinations.  

Thus, the available medical evidence is not indicative of 
psychiatric symptomatology which is consistent with the 
criteria contemplated for a total, or 100 percent, disability 
evaluation under the revised rating criteria.  Although the 
veteran's psychiatric impairment is shown to be significant, 
the record does not demonstrate that his PTSD symptomatology 
is currently manifested to such a degree as to be productive 
of total social and occupational impairment.  

Likewise, the Board also finds that a total disability 
evaluation is not warranted for PTSD under the previously 
effective rating criteria pertaining for mental disorders.  
Specifically, the evidence does not indicate that the veteran 
suffers from psychoneurotic symptoms bordering on gross 
repudiation of reality, or evidence of fantasy, confusion, 
panic, or explosions of aggressive energy which have resulted 
in a profound retreat from mature behavior.  In addition, the 
veteran's inability to obtain gainful employment is not 
solely related to his problems with PTSD, but rather stems 
from a combination of factors including significant medical 
problems (such as heart disease and his advanced age) of 
which PTSD is one.  Thus, the Board is of the opinion that a 
100 percent disability evaluation is not warranted under the 
previously effective rating criteria found in Diagnostic Code 
9411.  

For the reasons stated above, therefore, the Board finds that 
an evaluation in excess of 70 percent disabling is not 
warranted for PTSD under any of the pertinent schedular 
criteria.  Accordingly, the veteran's claim for an increased 
evaluation for PTSD is denied.  




2.   Pes Planus

The veteran contends that an evaluation in excess of 10 
percent disabling is warranted for his service-connected flat 
feet.  


Medical Evidence

The report of a post-service VA examination, conducted in 
February 1946, shows a diagnosis of pes planus, bilateral, 
weak feet, moderately severe.  

Pursuant to a February 1946 rating action, service connection 
was granted for pes panus, bilateral, moderately severe, and 
a disability evaluation of 10 percent was assigned.  

The report of a January 1951 VA examination shows diagnoses 
which included pes planus, bilateral, second degree, 
moderately severe.  The report of a March 1956 VA examination 
indicates that both feet showed definite relaxation of the 
longitudinal arches with sinking of the naviculars and 
aversion of the heels.  A diagnosis of pes planus, second 
degree, moderately severe, was given.  

The report of a March 1987 VA examination shows that the 
veteran's feet showed an essentially normal contour except on 
weigh bearing there was pes planus, which was described as a 
pre-hallux type of pes planus that was a congenital anomaly 
he had obviously had all his life.  

The report of a March 1988 foot examination shows a diagnosis 
of mild bilateral pes planus.  Objective findings including 
difficulty walking on the left foot and mild pronation 
deformities with pes planus of both feet, right slightly 
worse than left.  He was noted to have marked weakness of 
both the dorsi and the plantar flexors of the left ankle.  
Specific examination of the feet themselves revealed only 
mild tenderness on the inferior aspect of the medial 
malleolar area, and he also had some mild tenderness over the 
plantar surface of the right foot and underneath the 
metatarsal heads of the right foot.  

In June 1991, the veteran was afforded a VA examination for 
evaluation of various physical complaints, which included 
severe pain in the feet and ankle and numbness in the left 
foot.   A July 1991 consultation sheet shows that the veteran 
had continued to have problems with his feet over the years, 
including pain and swelling in both feet and ankles which was 
aggravated by standing and walking.  It was noted that part 
of his problem seemed to be a generalized left-sided 
weakness.  

On physical examination, he walked with a slow type gait 
pattern with a slight limp on the left.  Examination of the 
ankles revealed 10 degrees of dorsiflexion and 40 degrees of 
plantar flexion bilaterally.  There was no swelling or 
tenderness of the ankles noted at this time.  He had 
increased pronation of both feet and ankles along with a mild 
bilateral pes planus.  Examination of the feet revealed no 
evidence of callosity formation along the metatarsal pad.  
There was no tenderness to palpation along the plantar 
fascial region, and there was no evidence of displacement or 
spasm of the Achilles tendon.  He had difficulty with heel 
and toe walking on the left, due to the weakness of the leg, 
and he had fair ability to walk on the inner and outer border 
of both feet.  An impression of second degree pes planus, 
bilaterally, painful, was given.  

A June 1991 x-ray report shows that no bony or joint space 
abnormality was seen in either the right foot or the left 
foot.  

In June 1994, the veteran was afforded an examination of his 
feet by a VA physician.  The report shows that the veteran's 
chief complaint was of painful feet.  It was noted that he 
was in the infantry during World War II and marching made his 
feet hurt.  After he was captured, he was forced to do heavy 
lifting and log carrying which made his feet worse, and he 
came out of the service with continuing foot pain.  It was 
noted that he still had pain in his feet along the medial 
longitudinal arch which was worse with weight-bearing and 
better with rest.  He was presently wearing regular shoes.  

On physical examination, he had hypermobile feet with relaxed 
pes planus and apparently a more medial posterior tibial 
tendon insertion than normal, suggesting a possible pre-
hallux flatfoot clinically.  Ankle motion, subtalar motion, 
and midtarsal motion were normal, and circulation of the foot 
was also normal.  It was noted that when he stands, the 
medial longitudinal arch collapses, and he is tender along 
the medial longitudinal arch.  X-rays of both feet were 
negative except for pes planus and there were no degenerative 
changes.  A diagnosis of symptomatic pes planus was given, 
and the examiner indicated that the veteran might do better 
if he wore custom-built arch supports.  


Analysis

The criteria for evaluation of flat feet are set forth in the 
Schedule in Diagnostic Code 5276.  Under those criteria, an 
evaluation of 10 percent disabling is provided for moderate 
foot impairment as shown by objective medical evidence of 
weight-bearing over or medial to great toe, inward bowing of 
the tendo achillis, and pain on manipulation and use of the 
feet, bilateral or unilateral.  The next highest, or 30 
percent evaluation is warranted for severe bilateral foot 
impairment as shown by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use.  

Upon careful review of the record, the Board has concluded 
that the available medical evidence does not support the 
assignment of an evaluation in excess of 10 percent disabling 
for the veteran's service-connected flat feet.  Specifically, 
a higher evaluations requires evidence of severe foot 
impairment, bilaterally, which is manifested by symptoms such 
as pronation/abduction, pain on manipulation and use, 
swelling on use, or characteristic callosities.  No swelling 
or callosities were noted on physical evaluation during the 
most recent VA examination, and it was noted that ankle range 
of motion was normal.  The examiner indicated that the 
veteran had hypermobile feet with relaxed pes planus and a 
more medial posterior tibial tendon insertion than normal, 
which suggested a possible pre-hallux flatfoot clinically.  
However, there were no findings of a marked bilateral foot 
deformity characterized by pronation or abduction, nor was 
there other objective evidence indicative of a severe foot 
impairment which would warrant the assignment of a higher 
evaluation.  In the Board's view, therefore, the objective 
findings shown on VA examination do not substantially meet 
the criteria for an evaluation in excess of 10 percent 
disabling under Diagnostic Code 5276.  

Although the VA examination report shows findings of 
tenderness along the medial longitudinal arch, which 
collapses on standing, in the Board's view this finding is 
more consistent with the criteria provided for a 10 percent 
evaluation under Diagnostic Code 5276, in the absence of 
other symptomatology which would support a characterization 
of the veteran's pes planus as a severe foot impairment.  

For the reasons stated above, therefore, the Board finds that 
the schedular criteria for an evaluation in excess of 10 
percent disabling have not been met for pes planus.  


New and Material Evidence

Prior decisions of the Board are final, and a claim 
disallowed by the Board may not be reopened an allowed and is 
not subject to revision on upon the same factual basis.  38 
U.S.C.A. § 7104 (West 1991 & Supp. 1996), 38 C.F.R. § 20.1100 
(1998).  

In addition, absent the filing of a notice of disagreement 
within one year of the date of mailing of the notification of 
the initial review and determination of an appellant's claim, 
a rating determination is final and is not subject to 
revision upon the same factual basis.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 1998), 38 C.F.R. § 20.1103 (1998).   

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).  

The U.S. Court of Appeals for Veterans' Claims (hereinafter 
"Court") has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

The Court has also summarized case law on claims to reopen 
previously and finally disallowed claims by holding that the 
RO or BVA (Board) must conduct a two-step analysis in such 
adjudication.  First, it must be determined whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  If it is, 
the RO or Board must then review the new evidence "in the 
context of" the old to determine whether the prior 
disposition of the claim should be altered.  See Manio v. 
Derwinski, 1 Vet.App. 140 (1991).  

In its recent holding in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the U.S. Court of Appeals for the Federal Circuit 
("Federal Circuit") changed the law as it pertains to the 
submission of new and material evidence and offered guidance 
as to how the Court should review such determinations made by 
the Board.  First, the Federal Circuit overruled the Court's 
definition of materiality, as it applies in the context of a 
reopened claim, which was outlined in Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The Federal Circuit determined that 
the provisions of 38 C.F.R. § 3.156 (1998) constitute the 
appropriate standard for determining whether new and material 
evidence has been submitted.  

According to 38 C.F.R. § 3.156 (1998),

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1998).

In sum, therefore, Hodge provides for a reopening standard on 
the basis of whether new evidence (1) bears directly or 
substantially on the specific matter under consideration, and 
(2) is so significant that it must be considered in order to 
fairly decide the merits of the claim. 

3.  Arthritis

Prior RO decision

Pursuant to a May 1987 rating decision, service connection 
was denied for traumatic arthritis of the legs, back, arms, 
neck, and shoulders.  The veteran's wife, as his custodian, 
was informed of this decision by letter dated June 1987, 
wherein she was also notified hat the veteran's traumatic 
arthritis was evaluated as one of the conditions subject to 
presumptive service connection for former prisoners of war.  

Thereafter, an appeal was not initiated on the veteran's 
behalf within one year of notification of the adverse 
decision, and as a result, the May 1987 rating decision 
became final.  

In making its May 1987 rating determination, the RO 
considered service medical records, which did not include 
findings relevant to traumatic arthritis.  The report of a 
February 1951 VA examination shows that the veteran 
complained that his feet and legs still bothered him and his 
legs ached at night.  He also complained that his low back 
hurt.  A notation of articular rheumatism was made, affecting 
both knees and both ankles.  It was noted that the veteran 
complained of pain in his knees and his ankles since he was 
in a German prison in 1944.  There was no swelling, 
ankylosis, or limitation of motion of the knees or ankles, 
and x-rays were negative.  No diagnoses were provided with 
regard to arthritis.  

The report of an April 1951 VA special neuropsychiatric 
examination shows that the veteran complained that his back 
ached.  

An October 1981 VA hospital discharge shows that the veteran 
was admitted for treatment of organic heart disease, and 
discharge diagnoses included shoulder girdle muscle atrophy 
secondary to bicipital tendinitis.  

The report of a December 1981 VA examination shows that the 
veteran was being seen in the orthopedic clinic in Memphis 
for shoulder pain which had not yet been diagnosed.  The rest 
of the orthopedic examination was within normal limits.  In 
the section noting objective findings on evaluation of the 
musculo-skeletal system, the examiner noted that the veteran 
was a POW and that he suffered from malnutrition during that 
period of time (almost 6 months), from which there was no 
evidence of sequelae.  

On a "Former POW Medical History" report, dated May 1983, 
the veteran indicated that during his captivity he was 
subjected to intimidation, beatings, physical and 
psychological torture, cold conditions, and nutritional 
deprivation.  He also indicated that during captivity he 
experienced swelling in the joints, swelling of the legs 
and/or feet, swelling of the muscles, aches or pains in the 
muscles and joints, numbness or weakness in the arms or legs, 
and numbness, tingling, or pain in the fingers or feet.  

The report of a June 1983 VA examination shows that the 
veteran complained that his feet, legs, and back gave him 
lots of trouble.  The report shows a diagnosis of 
degenerative arthritis, generalized.  

A May 1984 VA medical record shows that the veteran 
complained of pain in his right hand and wrist, and it was 
noted that he had a history of arthritis for the past 4 years 
for which he took Salsalate and Ecotrin as treatment.  The 
report of a July 1984 chest x-ray shows an impression of 
degenerative disease of the thoracic spine.  

A POW protocol examination report, for which a date could not 
be verified, gives a history that the veteran had experienced 
arthritis for approximately 30 years which had been that of a 
progressive slow course which involved pain and stiffness in 
his low back, knees, ankles, and feet, along with acute 
exacerbations of tendinitis in the left shoulder over the 
past five years which had resulted in some muscle atrophy.  
It was noted that his most recent exacerbation had occurred 
within the last few weeks.  He denied any specific joint 
deformities or effusion, and he described some numbness in 
the tips of his left hand.  Physical examination revealed 
crepitus to the right shoulder and slight limitation of 
motion, with acute pain and marked limitation of motion of 
the left shoulder.  There was no specific atrophy with the 
exception of the muscles around the left shoulder and there 
were no joints that were deformed or with effusions.  The 
spine showed slight limitation of motion, but no deformities.  

A former POW summary sheet, dated August 1984, shows 
diagnoses which included degenerative joint disease, 
generalized, and acute tendinitis of the left shoulder and 
history of recurrent tendinitis.  

A September 1984 VA medical record indicates that the veteran 
complained of pain in his neck and left shoulder with 
extension down the left arm and tingling at the thumb.  An 
impression of degenerative joint disease-osteoarthritis and 
possible cervical root compression was given.  An October 
1984 follow-up treatment note shows an impression of 
arthritis, left shoulder, and "doubt cervical disk."  

The report of a March 1987 VA examination shows that the 
veteran complained of arthritis in his feet, legs, shoulders, 
neck, back, and arm.  The report of a March 1987 orthopedic 
evaluation shows that there was limitation of motion of the 
neck and back, but that range of motion in the joints of the 
hands, wrists, elbows, and shoulders was within normal 
limits.  

The report of a March 1987 cervical spine x-ray shows an 
opinion of osteoarthritis changes, lower cervical spine.  The 
report of knee x-rays showed an opinion of minimal 
degenerative changes, both knees.  X-ray examinations of the 
left and right shoulder were normal, and the lumbar spine x-
ray revealed lumbarization of S1 with grade II 
spondylolisthesis secondary to spondylosis at the same level.  
Degenerative disc calcifications, involving the L1-2 and L2-3 
levels were noted.  

Based on review of the evidence summarized above, in its May 
1987 rating decision the RO determined that the veteran 
mentioned no specific incidents that would have caused trauma 
to any joint other than for some generalized stress and 
strain put on his body as a result of his POW status.  It was 
noted that without any specific injury or trauma to joints, 
service connection for traumatic arthritis of the legs, back, 
arms, neck, and shoulders was denied.  

As the RO's May 1987 decision denying service connection for 
traumatic arthritis became final, the issue currently before 
the Board is whether new and material evidence has been 
presented to reopen such a claim.  


New and Material Evidence

Evidence submitted since the RO's May 1987 final denial of 
service connection for traumatic arthritis includes 
statements by the veteran on appeal, outpatient and inpatient 
medical treatment reports, and reports of VA examinations.  

In May 1988, the veteran was afforded a VA examination and 
the report indicates that he complained of various physical 
ailments including severe pain in his neck and shoulders, 
pain and weakness in his back, and pain and weakness in his 
legs.  While several examinations were conducted at this time 
including an orthopedic evaluation of the veteran's feet, he 
was not evaluated with regard to arthritis.  Likewise, at the 
time of a June 1991 VA examination, the veteran complained of 
severe pain in his left knee, feet, and ankle; lower back and 
hip pain; pain in the left shoulder and neck, and weakness 
and numbness in the left arm and also the left foot.  He was 
not evaluated with regard to arthritis at this time.  

On a "Former POW Medical History" report, dated April 1994, 
the veteran indicated that his back was injured ruing service 
when they were bombed at Gerolstein, and that his left leg 
was also injured.  He indicated that during his captivity he 
was subjected to intimidation, beatings, physical and 
psychological torture, cold conditions, and nutritional 
deprivation.  He also indicated that during captivity he 
experienced swelling in the joints, swelling of the legs 
and/or feet, swelling of the muscles, aches or pains in the 
muscles and joints, numbness or weakness in the arms or legs, 
and numbness, tingling, or pain in the fingers or feet.  

In a statement dated May 1995, the veteran indicated that he 
had for many years been having back and neck problems, and he 
has had these problems since he came out of service.  

VA outpatient treatment notes, dated in 1995, show that the 
veteran was followed for complaints of pain in the right and 
left upper extremities and in his neck.  

The report of a June 1995 VA examination for diseases of the 
arteries and veins shows a medical history of arthritis 
problems, and the veteran stated his symptoms were worse and 
he was taking "NSAIDS" for pain.  

A July 1995 medical record shows that the veteran was doing 
much better with regard to the right upper extremity, left 
upper extremity, and neck pain with Motrin.  It was noted 
that he had phased out muscle relaxants and was taking Motrin 
regularly, and he was very satisfied with the results.  
Examination was stable.  A September 1995 medical record 
shows that he had experienced significant improvement of 
degenerative joint disease symptoms with medical treatment.  
He was instructed to continue taking Motrin.  A November 1995 
treatment record indicates that a cervical spine x-ray had 
shown stenosis at C6-7.  

Having reviewed the record, the Board has concluded that the 
additional documentation submitted since the RO's May 1997 
rating decision does not constitute new and material evidence 
which is sufficient to reopen a claim for service connection 
for traumatic arthritis.  Specifically, a diagnosis of 
generalized degenerative arthritis was of record at the time 
of the RO's previous decision, and the additional medical 
evidence submitted since that time merely reiterates that the 
veteran has received treatment for arthritis in various 
joints of his body.  The veteran has not submitted any 
evidence showing a diagnosis or manifestation of post-
traumatic arthritis in any of the affected joints; nor has 
the veteran submitted additional evidence showing that his 
currently manifested arthritis (which was not diagnosed until 
the 1980's) is otherwise related to his period of captivity 
as a POW or to his period of active service generally.  Thus, 
the veteran has not presented any additional evidence which 
could serve as the basis for a grant of service connection 
for his currently manifested arthritis on either a direct or 
a presumptive basis.  See 38 C.F.R. § 3.309 (c) (1998).  

As such, the additional documentation submitted since May 
1997 does not bear directly and substantially upon the 
specific matter under consideration.  Furthermore, as the 
additional evidence merely reiterates evidence which was of 
record and considered by the RO at the time of the May 1997 
decision, it is not so significant that it must be considered 
at this time in order to fairly decide the merits of the 
case.  For these reasons, the Board has concluded that the 
additional evidence submitted since May 1987 is not new and 
material to the issue of entitlement to service connection 
for traumatic arthritis, and accordingly, the claim is not 
reopened.  


4.  Residuals of frozen feet  

Prior Board decision

Pursuant to a December 1987 decision by the Board, service 
connection was denied for residuals of frozen feet.  The 
Board found that residuals of frozen feet had not been 
demonstrated during or after service, and it was noted that 
there had never been any clinical documentation of residuals 
of frozen feet from which he may have suffered during his 
period of active service.  The Board acknowledged that there 
was no reason to doubt the veteran's reports that he 
experienced frozen feet while a prisoner of war; however, the 
Board required some objective evidence on which to base its 
decision.  Therefore, it was concluded that entitlement to 
service connection for residuals of frozen feet was not 
established.   

In making its decision, the Board considered evidence which 
included the service medical records, outpatient treatment 
reports, and reports of several post-service VA examinations.  

The report of a March 1987 VA orthopedic examination included 
a finding that the circulation and appearance of the 
veteran's feet was normal.  There was no evidence on 
superficial examination that there was any frostbite or 
disturbance in circulation in his feet.  On a report of POW 
medical history, dated May 1983, the veteran indicated that 
he had experienced frostbite, trenchfoot, immersion of his 
foot, and immersion in cold water while in captivity.  

A former prisoner of war summary sheet, dated August 1984, 
shows diagnoses which included history of frozen feet.  None 
of the other additional VA examination reports or treatment 
records contain objective findings or documentation of 
residuals which could be identified with frozen feet or any 
other cold injury.  

As prior decisions of the Board are final, the issue 
currently before the Board is whether the additional evidence 
submitted since the December 1987 Board decision constitutes 
new and material evidence which is sufficient to reopen a 
claim for service connection for residuals of frozen feet.  


New and Material Evidence

Additional evidence submitted since the Board's December 1987 
decision denying service connection for residuals of frozen 
feet consists of statements by the veteran on appeal and 
reports of VA examinations of the veteran's feet.  

The report of a March 1988 VA examination shows diagnoses 
which included foot problems related to frostbite, World War 
II.  No objective findings were indicated with regard to the 
veteran's feet on this examination report.  The report of a 
March 1989 examination of the veteran's feet shows a 
diagnosis of mild pes planus, with no diagnoses or findings 
noted with regard to residuals of frozen feet or other cold 
injuries.  

In a statement dated March 1990, the veteran indicated that 
he disagreed with the orthopedic doctor pertaining to the 
frostbite in his feet, with the circulation and of the pain.  

The reports of VA feet examinations, conducted in July 1991 
and June 1994, show no findings or diagnoses regarding 
residuals of frostbite or other cold injuries.  

A "Former POW Medical History" report, dated April 1994, 
shows that the veteran described "frozen feet" as an injury 
sustained during his captivity.  He indicated that he 
experienced frostbite prior to his capture, and immersion of 
his foot or hand and immersion in cold water both before his 
capture and in captivity.  He also indicated that there was 
no heat or covering.  

In a May 1995 statement, the veteran indicated that "I think 
I should be getting on my frozen feet are service-
connected."

In an October 1995 statement, the veteran indicated that when 
he came out of the service, he had problems with his feet 
that don't seem to be recognized by the physicians on the 
rating board.  

A November 1995 mental health clinic progress note includes 
history provided by the veteran regarding his six-month 
period of captivity by the Germans during World War II.  The 
veteran recalled that he was engaged in frequent forced 
marches during which he was attacked, and he developed 
frostbite as a result.  

On review of this additional evidence, the Board has 
concluded that the veteran has failed to submit evidence 
which is new and material to a claim for service connection 
for residuals of frozen feet.  Specifically, he has not 
presented any additional clinical evidence showing that 
residuals of frozen feet are either currently manifested or 
that such residuals have been manifested in the past.  

While several VA examinations show diagnoses of residuals of 
frozen feet by history, there are no findings of present 
manifestations of organic or other frostbite residuals which 
could serve as the basis for a grant of service connection, 
either on a presumptive or a direct basis.  See 38 C.F.R. 
§ 3.309 (c) (1998).  As such, the additional documentation 
submitted since the Board's December 1987 denial does not 
bear directly and substantially upon the issue of whether 
service connection is warranted for residuals of frozen feet; 
and as this additional documentation provides no evidence of 
currently manifested frozen feet residuals, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  

Thus, the Board finds that the additional evidence submitted 
since the December 1987 denial is not new and material to a 
claim for service connection for residuals of frozen feet, 
and accordingly, the claim is not reopened.  


ORDER

An evaluation in excess of 70 percent disabling is denied for 
PTSD. 

An evaluation in excess of 10 percent disabling is denied for 
pes planus.  

As new and material evidence has not been presented, the 
claim for service connection for traumatic arthritis is not 
reopened.  

As new and material evidence has not been presented, the 
claim for service connection for residuals of frozen feet is 
not reopened.  


REMAND

The veteran contends that his heart condition, to include a 
previous bypass surgery, is the reason he cannot function.  
For these reasons, it is his belief that an evaluation in 
excess of 30 percent disabling is warranted for his service-
connected atherosclerotic heart disease.  

Having reviewed the record, the Board has determined that 
this claim must be Remanded to the RO in order to ensure 
compliance with due process considerations.  Specifically, 
the rating criteria pertaining to evaluation of diseases of 
the arteries and veins were amended effective January 12, 
1998.  The record indicates that the veteran's heart disease 
was last evaluated by the RO in February 1997, or prior to 
the effective date of the new rating criteria.  Therefore, 
this claim must be remanded to the RO for consideration under 
the new rating criteria in the first instance.  

On remand, additional evidence will be sought and the veteran 
will be scheduled for a new VA examination, so that the 
nature and severity of his service-connected heart disease 
can be evaluated in light of the revised rating criteria.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
ask that he provide information regarding 
the dates and location of any recent 
treatment he has received for his 
service-connected atherosclerotic heart 
disease, including either VA or private 
sources.  Utilizing the information 
provided by the veteran, the RO should 
contact all named caregivers and 
facilities in order to request copies of 
the pertinent treatment records, apart 
from those records which have already 
been associated with the claims folder.  
All records obtained through these 
channels should be associated with the 
claims folder.  

2.  Upon completion of the foregoing, the 
RO should schedule the veteran for a 
complete cardiovascular examination by a 
VA physician, in order to determine the 
nature and severity of his 
atherosclerotic heart disease and any 
associated residuals, in light of the 
revised rating criteria pertaining to 
cardiovascular disorders.  The 
examination should include all special 
tests and studies as indicated, to 
include an electrocardiogram, 
echocardiogram, and x-rays.  The examiner 
should conduct any testing sufficient to 
establish the veteran's MET workload and 
at what level such workload results in 
dyspnea, fatigue, angina, dizziness, or 
syncope.  The examiner should also 
conduct any testing sufficient to 
establish an ejection fraction 
percentage.  All objective findings 
should be noted in detail, and any 
opinions given or conclusions reached 
should be adequately supported by reasons 
and bases.  The claims folder, a copy of 
this remand, and a copy of the revised 
criteria pertaining to cardiovascular 
disabilities should be provided to the 
examiner for review prior to the 
examination.  

3.  Upon completion of the foregoing, the 
RO should review the veteran's claim 
based on all the evidence which is now of 
record and in light of the revised 
criteria pertaining to cardiovascular 
disabilities, in order to determine 
whether the claim for an increased 
evaluation may now be allowed.  If the 
decision remains adverse, the RO should 
provide the veteran and his 
representative with an appropriate 
supplemental statement of the case which 
discusses the pertinent regulatory 
provisions, along with a reasonable 
period of time to respond thereto.  The 
case should thereafter be returned to the 
Board for further review, as appropriate.  

4.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this Remand is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

